Citation Nr: 0021800	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  96-19 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's service-connected stress 
periostitis left tibia.

2.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's service-connected stress 
periostitis right tibia.

3.  Entitlement to service connection for bilateral flat 
foot.

4.  Entitlement to service connection for plantar 
periostitis.

5.  Entitlement to service connection for plantar fasciitis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
October 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana.  His claims file was 
subsequently transferred to the Muskogee, Oklahoma, Regional 
Office (RO).  The veteran testified before a local hearing 
officer in December 1996.  He also requested a Board hearing, 
but this hearing request was withdrawn in April 1999.  

A review of various supplemental statements of the case shows 
that the RO has grouped the flat feet, plantar periostitis 
and plantar fasciitis issues together.  However, as medical 
distinctions may need to be made between these foot-related 
disorders, for purposes of clarity the Board has listed the 
issues separately.


FINDING OF FACT

The claims file includes medical diagnoses of bilateral pes 
planus, plantar periostitis, and plantar fasciitis and 
medical evidence of a nexus between such disorders and the 
veteran's service-connected right and left tibia 
disabilities. 


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
bilateral pes planus, for plantar periostitis, and for 
plantar fasciitis are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection has been established for stress 
periostitis of the left tibia and stress periostitis of the 
right tibia.  It appears from a review of various statements 
and his testimony at a December 1996 RO hearing that he is 
contending that he suffers from flat feet, plantar 
periostitis, and plantar fasciitis which have developed 
secondary to his service-connected stress periostitis of the 
right and left tibias. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Further, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  The Board 
also notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  In order for a 
service connection claim to be well-grounded, there must be 
competent evidence:  i) of current disability (a medical 
diagnosis); ii) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and; iii) of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).  Medical evidence of causation is also necessary to 
well-ground a secondary service connection claim.  See 
generally Reiber v. Brown, 7 Vet.App. 513 (1995).  Under the 
well-grounded analysis, the truthfulness of evidence is 
presumed.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

The medical records include clinical references to bilateral 
pes planus as well as plantar periostitis and plantar 
fasciitis, and the Board accepts such evidence as sufficient 
to constitute medical diagnoses of current disability.  
Further, although not entirely legible, a May 1996 VA 
clinical record appears to include language which suggests a 
relationship between the disorders of the feet and the 
service-connected disabilities of the right and left tibias.  
The examiner appears to comment that "[a]lthough 
uncontrolled pronation can cause many difficulties consistent 
with complaints of these problems, it cannot be stated beyond 
a reasonable doubt that these problems are definitely 
related."  The examiner also comments that there was a 
distinct possibility that high-impact training occurring in 
the military could cause problems such as plantar fasciitis.  
This comment appears to further complicate the underlying 
determinations to be made.  Given the medical evidence 
(presumed to be true for well-grounded purposes) showing 
several disorders of the feet, the fact that all of the 
disorders involve the lower extremities and thus may require 
medical distinctions, and the language of May 1996 VA medical 
report, the Board finds that there is sufficient medical 
evidence (presumed to be true for well-grounded purposes) 
suggesting either a nexus to service or to the service-
connected disabilities of the tibias.  In sum, the Board 
finds the service connection claims to be well-grounded under 
38 U.S.C.A. § 5107(a). 



ORDER

The veteran's claims of entitlement to service connection for 
bilateral pes planus, for plantar periostitis, and for 
plantar fasciitis are well-grounded.  The appeal is grounded 
to this extent, subject to the directions set forth in the 
following remand section of this decision. 


REMAND

With a well-grounded claim arises a duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  The duty to assist includes 
an adequate examination.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).  As discussed above, the issues dealing with 
bilateral pes planus, plantar periostitis, and plantar 
fasciitis appear to require complex medical distinctions 
regarding etiology.  The November 1999 VA examination did not 
appear to address such matters, and further special 
examination is necessary in order to provide a proper medical 
record to allow for an informed appellate review of these 
issues.  

Additionally, the Board believes that the increased rating 
for the tibia disabilities issues may require complex medical 
distinctions regarding impairment attributable to these 
disabilities as opposed to the other disorders of the feet.  
While the Board recognizes that the present appeal has been 
ongoing for several years, the record as it now stands is 
inadequate to allow for equitable disposition of the appeals 
and further development is therefore required. 

Finally, the Board notes that the veteran has advanced a 
claim of clear and unmistakable error in an August 1989 
rating decision.  It appears that the RO duly recognized this 
claim and included discussion of the issue which encompassed 
a denial in a June 1997 supplemental statement of the case.  
In a VA Form 9 received in August 1997, the veteran indicated 
that he was appealing the clear and unmistakable error issue.  
The Board believes that the June 1997 supplemental statement 
of the case effectively constituted a denial and the August 
1997 VA Form constituted a timely notice of disagreement.  
Appropriate action is therefore necessary pursuant to 38 
C.F.R. § 19.26, including a reexamination of the claim, 
additional development if necessary, and issuance of a proper 
statement of the case so that the veteran may have the 
opportunity to complete an appeal by filing a timely 
substantive appeal.  Although the Board in the past has 
referred such matters to the RO for appropriate action, the 
United States Court of Appeals for Veterans Claims (Court) 
has now made it clear that the proper course of action is to 
remand the matter to the RO.  Manlincon v. West, 12, Vet.App. 
238 (1999).

For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

1.  The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26, including 
issuance of a statement of the case, on 
the appeal initiated by the veteran from 
the denial of his clear and unmistakable 
error claim.  The veteran and his 
representative should be advised of the 
need to file a timely substantive appeal 
if the veteran wishes to complete an 
appeal from that determination.  

2.  Any VA medical records (not already 
in the claims file) documenting any 
ongoing treatment for left or right tibia 
complaints or any foot disorders should 
be associated with the claims file.

3.  After completion of the above, the 
veteran should be scheduled for 
comprehensive VA examination(s) of the 
lower extremities, to include the feet, 
for the following purposes:  (a) to 
ascertain the severity of the service-
connected tibia disabilities to allow for 
proper evaluations, and (b) to ascertain 
the nature and etiology of any pes 
planus, plantar periostitis and/or 
plantar fasciitis.  It is imperative that 
the claims file is made available to the 
examiner(s) for review in connection with 
the examination(s), and all indicated 
special tests and studies, including x-
ray studies, should be accomplished.  The 
examiner(s) should clearly report all 
clinical and special test findings.  The 
examiner(s) should clearly indicate 
whether there is medical evidence of 
current periostitis of the left tibia and 
right tibia and all symptomatology 
attributable to the periostitis of the 
left tibia and right tibia should be 
reported so that these service-connected 
disabilities can be properly evaluated.  
Further, the examiner(s) should clearly 
report whether diagnoses of bilateral pes 
planus, plantar periostitis, and/or 
plantar fasciitis are warranted and, if 
so, opinions should be offered regarding 
any etiological relationship between any 
such diagnosed foot disorders and the 
veteran's period of military service and 
to his service-connected periostitis of 
the left tibia and the right tibia, 
including any degree of aggravation of 
any found foot disorders by the service-
connected periostitis of the left tibia 
and right tibia.  A detailed rationale 
for all opinions expressed would be 
helpful and is hereby requested. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review of all issues properly in 
appellate status.

The purpose of this remand is to assist the veteran with the 
development of evidence in connection with his claim and to 
comply with the holding of the Court in Manlincon v. West, 
12, Vet.App. 238 (1999).  The veteran and his representative 
are free to submit additional evidence and argument in 
connection with this appeal.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

